         Case 1:19-cv-07061-KPF Document 52 Filed 09/29/20 Page 1 of 2

                                                                                   Seyfarth Shaw LLP
                                                                                    620 Eighth Avenue
                                                                             New York, New York 10018
                                                                                      T (212) 218-5500
                                                                                      F (212) 218-5526



MEMO ENDORSED                                                                gusenheimer@seyfarth.com
                                                                                      T (212) 218-3507

                                                                                      www.seyfarth.com



September 29, 2020

VIA ECF
Hon. Katherine P. Failla
U.S. District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Morales v. New York City Transit et al., Case No. 1:19-cv-07061-KPF

Dear Judge Failla:

       We represent Defendants New York City Transit Authority and Manhattan and Bronx
Surface Transit Operating Authority (collectively, “NYCTA”) in this matter. 1 Pursuant to Your
Honor’s Individual Rules of Practice, we respectfully request a fourteen (14) day extension of time
for NYCTA to respond to Plaintiff’s Second Amended Complaint, through and including October
19, 2020, as the parties continue to finalize settlement terms. Plaintiff consents to this request.

      The original due date for NYCTA’s response to the Second Amended Complaint was
September 4, 2020. This deadline was subsequently extended to October 5, 2020. See ECF No.
49. This is Defendants’ second request for an extension to respond to the Second Amended
Complaint. This extension will not impact any other deadlines in this case.

       Thank you for your consideration of this request.

                                                            Respectfully submitted,

                                                            /s/ Gena B. Usenheimer

                                                            Gena B. Usenheimer


cc:    All counsel of record (via ECF)



1
 We are in the process of obtaining authorization to represent Individual Defendants Mathura,
Hayes and Plaza.
          Case 1:19-cv-07061-KPF Document 52 Filed 09/29/20 Page 2 of 2

Application GRANTED. The deadline for Defendants to respond to
Plaintiff's Second Amended Complaint is hereby extended to October 19,
2020.



Dated:   September 29, 2020             SO ORDERED.
         New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
